Citation Nr: 1746813	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to November 23, 2011 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board, and, in June 2013, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability rating for bilateral hearing loss.  In a September 2014 written statement, the Veteran claimed that his bilateral hearing loss had deteriorated dramatically since March 2013.  The Veteran further stated that he believed that he was totally disabled as a result of his service connected bilateral hearing loss, raising the issue of TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's most recent VA examination was conducted in February 2013, and, therefore, this matter must be remanded in order to provide the Veteran with another VA examination in order to determine the current severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination in order to determine the current severity of the Veteran's bilateral hearing loss.

2.  Then, readjudicate the claim on appeal, including the issue of TDIU.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




